Citation Nr: 1539107	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-02 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.  

At the May 2015 Board hearing, the Veteran reported that he began receiving treatment from VA for low back pain four or five years following separation from active service.  Currently, the earliest post-service treatment records associated with the file are from the Atlanta VA Medical Center and dated in 2010, approximately 30 years following separation from service.  Therefore, efforts should be made to obtain any available outstanding VA treatment records dated prior to 2010, to include as early as 1984. 

Additionally, the Board notes that the Veteran was provided a VA examination in December 2010, at which time degenerative arthritis of the cervical and thoracolumbar spine, lumbar strain, and disc disease at L4-5 were diagnosed, all of which were determined to be not related to the Veteran's active service, to include the 1979 injury therein.  However, there was no discussion of the Veteran's contention that he had been experiencing low back pain since separation from active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new VA examination is needed to address the nature and etiology of a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records, not already of record, and associate them with the record, to include records dated from 1984 to present.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should respond to the following:

(a) List all of currently diagnosed low back disabilities.  

(b) For any diagnosed low back disability, is it at least as likely as not (50 percent or better probability) that disability is etiologically related to the Veteran's active service, to include a reported 1979 low back strain and documented treatment for that.  The examiner should specifically consider the Veteran's statements regarding the inservice back strain and continued symptomatology.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

